El Juez Asociado Se. Wole
emitió la opinión del tribunal.
De conformidad con una solicitud interesando la expedi-ción de un anto de certiorari, la peticionaria, que fué la deman-dada en la corte inferior, alegó que la demandante Doña Lnisa Saldamando, asistida de su esposo Roqne Saldamando y Torres, presentó una demanda contra dicha peticionaria; que la demanda original no estaba jurada y fué enmendada en veinte de noviembre de 1912, reclamando en ella la demandante de la demandada, la suma de veinte y cinco mil ($25,000) dólares por la supuesta publicación de un escrito libeloso; que poste-riormente y en 30 de noviembre de 1912, la demandada for-muló una excepción previa general a la demanda, por el fun-damento de que la misma no aducía hechos suficientes para determinar una causa de acción, cuya excepción fué desesti-mada por la corte; que entonces la demandada presentó su contestación, y se señaló la vista del caso; que al empezar el juicio la demandada promovió nuevamente la cuestión de que la demanda no aducía hechos suficientes para constituir una causa de acción; que celebrado el juicio y practicadas las pruebas de ambas partes que fueron sometidas a la con-sideración de la corte con los alegatos de las mismas, la corte de Districto de Ponce en vez de resolver definitivamente el caso fundado en las pruebas y en los méritos del mismo, e ignorando la prueba practicada en el juicio, declaró con lugar la excepción previa general que antes había desestimado, de que la demanda no aducía hechos suficientes para constituir *684tma causa de acción, y de motu propio concedió a la deman-dante cinco días para enmendar su demanda, sin previa noti-ficación a la demandáda; que el mismo día la referida deman-dante presentó su tercera y nueva demanda enmendada, que estaba jurada, cambiando así la naturaleza de las alegaciones por razón de las nuevas cuestiones que las partes se vieron obligadas a plantear, y variando las obligaciones de la deman-dada en cuanto a su contestación, pues la demanda original no estaba jurada.
Alega la peticionaria que debido a estos lieclios la deman-dada vendría obligada a contestar dentro del término de diez días a partir de la fecha en que se le hizo el servicio de la copia de la nueva demanda enmendada, con nueva vista del caso, lo que en efecto anularía el juicio anterior' celebrado ante la corte inferior y traería como inevitable consecuencia la concesión dé un nuevo juicio, sin que se haya dictado resolución final por la corte, y sin existir ninguno de los mo-tivos para la concesión de nuevo juicio señalados en el artí-culo 221 del Código de Enjuiciamiento Civil; que al proce-der así dicha corte actuó sin jurisdicción, excediéndose en sus facultades y con infracción de los artículos 136, 138, 139, 140, 220 y 221 del Código de Enjuiciamiento Civil; y que la deman-dada carece de todo otro remedio o recurso adecuado, rápido y eficaz en ley, por lo que presenta esta solicitud de certiorari.
Debe notarse que la excepción previa de que la demanda no expresaba hechos suficientes para determinar una causa de acción fué nuevamente propuesta por la demandada al empezar el juicio, de modo que se llamó otro vez la atención de la corte al supuesto error contenido en la demanda. Debe también tenerse en cuenta que la solicitud no revela la natu-raleza precisa de la demanda enmendada contra la cual se interpuso la excepción previa originalmente, así como tam-poco de la demanda enmendada subsiguiente que fué presen-tada después de dictada la resolución que ha sido impugnada por la peticionaria. Se observará además que la peticionaria se fundaba en la supuesta falta de jurisdicción de la corte *685inferior y en la infracción de ciertos artículos del Código de Enjuiciamiento Civil, y no en que se haya cometido ningún abuso de discreción. Con respecto a la jurisdicción de la corte, la peticionaria no ha demostrado en qué sentido carecía dicha corte de jurisdicción. Las partes comparecieron ante ella y la materia objeto de la acción era del completo conoci-miento de la misma.
Era muy dudoso si debió haberse expedido el auto, pues no se demostró que hubiera habido infracción de ningún pro-cedimiento legal, ni. se alegó tampoco que la corte hubiera cometido abuso de discreción, pero habiendo dicha corte creado una situación extraordinaria al declarar con lugar la excepción previa y conceder permiso para hacer enmiendas, este tribunal ejercitó su discreción para expedir el auto.
El juez de la Corte de Distrito de Pgnce formuló su con-testación, y en el acto de la vista lá demandante ante la corte inferior, presentó una moción para intervenir en dicho acto, que le fné concedida.
Examinando todo el procedimiento encontramos que la de-mandada formuló excepción previa a la demanda y que dicha excepción fué desestimada. La demandada presentó entonces su contestación y el caso fné llamado para juicio. Volvió entonces la demandada a insistir en su excepción previa ha-ciéndolo esta vez oralmente, comp si la excepción previa pro-puesta a la demanda no hubiera sido declarada sin lugar. Esta, práctica de proponer una excepción previa oralmente al co-menzar nn juicio, sobre una cuestión de hecho, no está sos-tenida por la ley. La excepción previa eñ este caso había sido resuelta y por tanto ninguna cuestión legal estaba some-tida a la consideración de la corte. Si la demandada, hubiera querido promover tal cuestión legal debió haber presentado una moción sobre reconsideración de la resolución de la corte acerca de la excepción previa. En el caso de Olivieri et al. v. Mck. Jones, 17 D. P. R., 1159, el Juez Asociado Sr. MacLeary trata de la misma cuestión en su ^opinión concurrente. Por la misma razón expresada en la opinión concurrente de *686que estábamos obligados a hacer caso omiso con respecto a cualquier error que no afectara a los méritos del caso, no consideramos que fuera necesario discutir la suficiencia de una excepción previa oral cuya cuestión no había sido plan-teada entonces por las partes. Esto no obstante, estamos enteramente de acuerdo con las razones expresadas en dicha opinión concurrente acerca de las excepciones previas que se formulen oralmente. Después de la presentación de la prueba o en cualquier otro momento en que el demandado solicita sentencia, podría propiamente alegarse ante la corte la insuficiencia de la demanda.
Sin embargo, la demandada insistió en su excepción pre-via y la corte aplazó la consideración de esta cuestión. El demandado por medio de su abogado presentó una nueva serie de autoridades a la-corte con respecto a la suficiencia de la alegación de la publicación del supuesto libelo; y la corte, después de haber oído toda la prueba presentada por ambas partes, resolvió que la demanda era defectuosa por no ale-garse en ella que la persona en cuyo poder se encontraba la carta tenía conocimiento de que la misma hacía referencia a la demandante. Después de considerar el caso, la- corte emi-tió una opinión y ordenó que se registrara una orden en la que declaró con lugar la excepción previa general formulada a la demanda, concediendo a la demandante cinco días para enmendar su demanda.
El juez de la corte de distrito al contestar el auto de cer-tiorari alega, que en su resolución meramente declara con lugar una excepción previa, sin indicar si permitía por ello que la enmienda se ajustara a la prueba o se abriera nueva-mente el caso para que se hicieran nuevas alegaciones.
Aparece en los autos - una orden en forma ordinaria de fecha 3 de marzo de 1913, firmada por el secretario, en la que se declara con lugar la excepción previa, y las autoridades que han sido citadas por la corte en su opinión emitida en el mismo día ofrecen alguna duda con respecto a si la acción tomada por la corte, pues la excepción previa generalmente *687precede al juicio, no produjo en efecto la nulidad de dicto juicio. Pero como la corte sin embargo estaba en posesión de toda la prueba y pudo haber reconsiderado la excepción previa con el fin de dictar la orden que fuera procedente, per-mitiendo. la presentación de nna enmienda para conformarla a la prueba, y estando el caso enteramente bajo su gobierno, entendemos que la contestación de la corte debe ser tomada en consideración. Además, no aparece qne la orden de marzo 3, 1913, haya sido firmada por el juez y la subsiguiente reso-lución de la corte de fecha marzo 14, 1913, parece indicar que la corte procedió así para estar en condiciones de poder dictar sentencia sobre los méritos o desestimar el caso. Como ninguna corte después que se le somete un caso a su conside-ración anularía el juicio si la prueba, con respecto a cuya suficiencia no emitimos opinión alguna, justificara la presen-tación de una enmienda, la presunción en casos de duda debe estar en contra de dicha anulación.
Cuando después de un juicio existe alguna incongruencia como admite la peticionaria o si'en la demanda se alega defec-tuosamente una causa de acción, la corte tiene discreción para permitir que se haga una enmienda con el fin de ajustarla a la prueba. Esto resulta así si se interpreta debidamente el capítulo 8o. del Código de Enjuiciamiento Civil y especial-mente los artículos 140 y 142 de dicho código. Los casos de los Estados que tienen semejantes estatutos, por lo general sostienen esta teoría. Lee v. Murphy, 119 Cal., 364; 51 Pac., 549; Milwaukee Mechanics’ Ins. Co. v. Schallman, 188 Ill., 213; 59 N. E., 12; Knefel v. Flanner, 166 Ill., 147; 46 N. E., 762; Raymond v. Wathen, 142 Ind., 367; 41 N. E., 815; Gerdtzen v. Cockrell, 52 Minn., 501; 55 N. W., 58; Ankeny v. Clark, 1 Wash., 548; 20 Pac., 583; 31 Cyc., p. 393, pár. 10 y notas. En estos casos, sin embargo, se alega que la conce-sión de dicha enmienda está dentro de la sana discreción de la. corte y la resolución que adopte la misma en cuanto a este particular no será modificada, a menos que se demuestre que ha abusado de ella. Pero en estos casos se llega hasta a sos-*688tener que ann cuando el caso se haya sometido a la corte para resolverlo sobre sns méritos, todavía conserva dicha corte sn facultad discrecional para conceder una enmienda en bien de la justicia y solamente se revocará su resolución si hubiere la corte abusado de su discreción. Lee v. Murphy, 119 Cal., 364; Bridge Co. v. McLane, 8 Tex. Civ. App., 666; Yordi v. Yordi, 6 Cal. App. Rep., 34; Valencia v. Conch, 91 A. D., 593; Bucklen v. Cushman, 145 Ind., 53; Kamm v. Bank of California, 74 Cal., 191; Hedstrom v. Union Trust Co., 7 Cal. App. Rep., 283; Bradley v. Parker, 34 Pac., 235; Davis v. Johnson, 36 Pac., 887; Porter v. Anderson, 113 Pac., 349; Guidery v. Green, 95 Cal., 630; Blumer v. Mayhew, 119 Pac., 202; Sandeen v. Russell Lumber Co., 122 Pac., 913; 67 L. R. A., 180, notas; 74 A. D., 143, notas.
Ni el abogado con su laboriosidad ni este tribunal con sus investigaciones han podido encontrar un sólo caso en el que se haya revocado la acción tomada por la corte al permi-tir que se hiciera dicha enmienda en tales condiciones. Exis-ten casos en donde se han hecho revocaciones cuando la acción de la corte al conceder la enmienda ha sido una sorpresa para la parte contra quien se permite que se haga la enmienda, y hay numerosos casos en los cuales se ha resuelto que consti-tuye error o abuso de discreción el denegar dicha enmienda, pero no hemos podido encontrar ningún caso registrado en el que se haya declarado que la concesión de una enmienda es un abuso de discreción, aun cuando se haga después que toda la prueba haya sido presentada o que el defecto de la enmienda fuera la concesión de un nuevo juicio. El abogado insiste en que el caso de Lee v. Murphy, supra, y que ha sido citado por la corte inferior para justificar el derecho a enmendar, no sostiene el criterio sustentado por la apelada, pero cree-mos que sí lo sostiene. El Juez Sr. Chipman se expresa como sigue:
‘ ‘ Con gran amplitud se ha considerado en los autos y en el alegato del abogado el supuesto error cometido por la corte al permitir al *689demandante que enmendara su demanda después de haber compare-cido al juicio y estar sometido el caso para su resolución. Una de las enmiendas permitidas expresaba que el dinero prestado por Murphy era el precio de la venta pagado por la finca hipotecada. El deman-dado presentó'una moción para eliminar esta demanda enmendada incluida en el expediente y para que se anulase y decretase la invalidez de la resolución concediendo permiso al demandante para hacer en-miendas, cuya moción fué denegada y contra la cual el demandado tomó entonces excepción. La facultad conferida de acuerdo con el artículo 473 del Código de Enjuiciamiento Civil para permitir enmien-das en bien de la justicia se ha resuelto uniformemente que pertenece a la sana discreción del tribunal sentenciador, y se ha declarado frecuentemente que esta corte no modificará la acción de la corte sentenciadora, a menos que se demuestre que la misma ha cometido abuso de dicha discreción. No es una práctica corriente el considerar necesario que la demanda se enmiende después que el- caso ha sido sometido, pero no encuentro sin embargo ninguna limitación en cuanto al tiempo con anterioridad a la fecha en que se dicte la sentencia en que ha de cesar la facultad de la corte, y aun después de dictada la sentencia puede la corte ejercitar su facultad en beneficio de una parte si ha sido dictada debido a equivocación, inadvertencia, sorpresa, o negligencia excusable.”
Es cierto que en ese caso la corte hubiera podido proce-der a dictar inmediatamente una resolución sobre los méri-tos del caso, pero si la enmienda hubiera sido importante o si el acto había causado alguna sorpresa a la demandada, la corte pudo haber suspendido el caso o permitido a la deman-dada una prórroga de tiempo para presentar nuevas pruebas. El único castigo que las cortes imponen a una parte que soli-cita una enmienda, es el pago de las costas o la apertura nue-vamente del juicio. Guidery v. Green, 95 Cal., 630; Sandeen v. Russell Lumber Co., 122 Pac., 913; Riverside Land & Irrigation Co. v. Jensen, 73 Cal., 550; 15 Pac., 131. El caso de Lee v. Murphy fué citado con aprobación en el de Yordy v. Yordy, 6 Cal. App. Rep., 34, en el cual la corte de distrito de apelaciones del Tercer Distrito de Apelación de California, expresa “que aunque no es práctica corriente exigir que se enmiende la demanda después que un caso ha sido sometido, no existe, *690sin embargo, limitación alguna de acuerdo con el artículo 473 del Código de Enjuiciamiento Civil con respecto al momento antes de registrarse la sentencia de la corte, en que cesa la facultad de la misma. También se dijo en dicho caso, que esta facultad para permitar enmiendas en bien de la justicia, ha sido declarada uniformemente que pertenece a la discreción de la corte sentenciadora.”
La peticionaria ha dado gran importancia al hecho de que con posterioridad a la resolución de la corte permitiendo la en-mienda, la demandante presentó una nueva demanda enmen-dada que juró. No vemos con entera claridad qué injusti-cia podría causársele a la demandada porque se presentara la demanda jurada; en verdad parece que una demanda ju-rada es una garantía para el demandado. Como quiera que sea esto, la demandada presentó una moción para eliminar el juramento a esta demanda enmendada y la corte no tomó acción alguna sobre ella. Por tanto es algo prematuro alegar injusticia o perjuicio, y si entendemos correctamente a la corte creemos que el demandado no tiene necesidad de formu-lar ninguna otra alegación.
No vemos que en manera alguna resultara perjudicada en realidad la demandada por la resolución de la corte. La de-mandada formuló una excepción previa y la corte primera-mente la desestimó, induciendo así a la demandante a creer que tenía una buena causa de acción. Por tanto, cuando la corte se convenció de que una buena causa de acción no había sido ale-gada, hubiera sido injusto que no se permitiera a la deman-dante enmendar su demanda, especialmente si la corte creyó que existía prueba tendente a suplir el elemento que faltaba. Un caso semejante surgió en Texas en el cual se solicitó de la corte que dictara sentencia a fav.or del apelante; se expresó la corte en dicho caso, como sigue:
“* * Haríamos esto si no fuera por el hecho de que la resolu-ción errónea de la corte inferior al desestimar la/ excepción formulada por el apelado, que es el demandante en la corte inferior, a la contra-demanda del apelante solicitando la expropiación de la finca, hubiera *691impedido que el apelante enmendara sus alegaciones, lo que pudo haber hecho si la corte hubiera declarado con lugar la excepción, para pro-bar que las mejoras se hicieron en la finca de buena £e y recuperar el importe de las mismas.
‘ ‘ Oreemos que no sería equitativo privar al apelante de un derecho que según los autos tiene, debido a una resolución errónea de la corte, aunque al parecer le sea favorable. Lockwood, v. Brownson, 53 Tex., 526. Si dictásemos sentencia en este caso a favor del apelado con respecto a la finca en cuestión, dicha sentencia aparejaría también el derecho que tiene a las mejoras que podría alegar el demandante y recobrar el importe de las mismas, a lo que sería erróneamente indu-cido por la resolución errónea de la corte.” International Bridge and Tramway Co. v. McLane, 8 Tex Civ. App., 668.
En igual sentido se expresa el caso de Carpentier v. Small, 35 Cal., 362, 363.
Por último, oreemos que las cuestiones de esta naturaleza generalmente no deben presentarse por medio de una solici-tud de certiorari, pues puede llegarse a considerar la cuestión de abuso en el procedimiento cuando la sentencia definitiva se dicte. Véase en cuanto a este particular el caso de Ex parte Fuertes, 12 D. P. R., 227. Como el caso ha de devol-verse a la corte inferior para seguir conociendo del mismo, creemos 'conveniente llamar la atención al hecho de que existe una diferencia entre el texto inglés y el español de la ley de libelo con respecto a la publicación.
El auto debe anularse y devolverse el expediente a la Corte de Distrito de Ponce para ulteriores procedimientos.
Sin lugar la solicitud y amtlado el manda-miento de certiorari.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey. .
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.